DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Khan fails to disclose any reasoning for selecting a narrow range of pretilt angles. The examiner respectfully disagrees, as Khan discloses in Paragraph 0089 that the pre-tilt angles are chosen in order to reduce index of refraction mismatch to avoid haze and loss of transparency. While the reasoning may not be the same as the instant application, it is irrelevant, since the disclosure of Khan states a pretilt angle range which overlaps with the claimed narrow range. Further, there is a prima facie case of obviousness that exists when discloses ranges are close to claimed ranges or overlap with claimed ranges, unless the applicant can prove that the narrow claimed range would yield unexpected results. This has not been done so thus far. Further, the applicant states that there is no motivation to combine the disclosure of Matsuda and Khan. The examiner respectfully disagrees. Introducing dichroic dye in a liquid crystalline compound allows for a guest-host (GH) mode which allows for increased light absorption and transparency control. Matsuda discloses the guest-hose mode in Paragraph 0128. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al (US Publication No.: US 2021/0189240 A1 of record, “Khan”) in view of Matsuda et al (US Publication No.: US 2020/0157426 A1 of record, “Matsuda”).
Regarding Claim 1, Khan discloses a window element (Figure 3) comprising a switchable optical cell having a layer structure comprising in this order
A first substrate (Figure 3, first substrate 211),
A first electrode layer (Figure 3, first electrode layer 212),
A first alignment layer (Figure 3, first alignment layer 120),
A switchable layer (Figure 3, switchable layer 110),
A second alignment layer (Figure 3, second alignment layer 120),
A second electrode layer (Figure 3, second electrode layer 212), and
A second substrate (Figure 3, second substrate 211), wherein
The switchable layer is a homeotropically aligned liquid crystal layer comprising a liquid crystalline medium (Paragraphs 0071-0072; Paragraph 0089), and wherein
A pretilt angle in the range of 84° to 86° is set by at least one of the first alignment layer and the second alignment layer (Paragraph 0089 discloses a pretilt angle between 85 to 90 degrees, which overlaps with the claimed range).
Khan fails to disclose that the liquid crystalline medium comprises one or more dichroic dyes.
However, Matsuda discloses a similar element where the liquid crystalline medium comprises one or more dichroic dyes (Matsuda, Paragraph 0128). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystalline medium as disclosed by Khan to include a dichroic dyes as disclosed by Matsuda. One would have been motivated to do so for the purpose of enabling a guest-host mode of operation thereby improving light absorption and optimizing transparency control (Matsuda, Paragraph 0128). 

Regarding Claim 2, Khan in view of Matsuda discloses the window element according to claim 1, wherein the switchable layer has a thickness of at least 5um (Paragraph 0087 discloses a range of thickness of the switchable layer to be 1um to 60um, which overlaps with the claimed range).

Regarding Claim 3, Khan in view of Matsuda discloses the window element according to claim 1, wherein the switchable optical cell is operable in and electrically switchable between a bright state and a dark state, and wherein in the absence of an electric field the switchable layer is homeotropically aligned (Paragraph 0099 discloses a transparent (or bright) homeotropically aligned state when no electric field is applied and a dark (or scattered) state in the presence of an electric field).

Regarding Claim 4, Khan in view of Matsuda discloses the window element according to claim 1, wherein the liquid crystalline medium has a negative dielectric anisotropy ∆ε (Paragraph 0089; Figure 3), and a clearing point of at least 70°C (Paragraph 0168 discloses a clearing point of 100°C).
Khan fails to disclose that an optical anisotropy ∆n in the range of .03 to .30.
However, Matsuda discloses a similar window element where an optical anisotropy ∆n in the range of .03 to .30 (Matsuda, Paragraph 0064 discloses an optical anisotropy of .16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystalline medium as disclosed by Khan to include a particular optical anisotropy as disclosed by Matsuda. One would have been motivated to do so for the purpose of optimizing and improving the transparency of the device (Matsuda, Paragraph 0064).

Regarding Claim 5, Khan in view of Matsuda discloses the window element according to claim 1. 
Khan fails to explicitly disclose that a pretilt angle of 84° is set. However, the pretilt angle  of 85° is close to the claimed range. It has been held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (See MPEP 2144.05).

Regarding Claim 7, Khan in view of Matsuda discloses the window element according to claim 1, wherein the switchable layer is polymer stabilized (Paragraph 0071). 

Regarding Claim 8, Khan in view of Matsuda discloses the window element according to claim 1, wherein a pretilt angle in a range of from 85° is set by the first alignment layer and the second alignment layer (Khan, Paragraph 0089 discloses a range that overlaps with the claimed value).

Regarding Claim 9, Khan in view of Matsuda discloses the window element according to claim 1, wherein the first alignment layer and the second alignment layer comprise a rubbed or phototreated organic material (Paragraph 0111).

Regarding Claim 10, Khan in view of Matsuda discloses the window element according to claim 1, wherein the first alignment layer and the second alignment layer are polyimide-based layers (Paragraph 0089).

Regarding Claim 11, Khan in view of Matsuda discloses the window element according to claim 1, wherein a pretilt angle in the range of 86° is set (Paragraph 0089 discloses an alignment of 85°-90°). 

Regarding Claim 16, Khan in view of Matsuda discloses a window of a building or a vehicle comprising the window element according to claim 1 (Paragraph 0106).

Regarding Claim 18, Khan in view of Matsuda discloses the window element according to claim 1, wherein the switchable layer has a thickness of at least 10 um (Paragraph 0087). 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view Matsuda in further view of Powers et al (US Publication No.: US 2011/0234944 A1 of record, “Powers”).
Regarding Claim 6, Khan in view of Matsuda discloses the window element according to claim 1.
Khan fails to disclose that the switchable optical cell further comprises one or more polarizer layers and optionally one or more optical retarder layers.
However, Powers discloses a similar element where the switchable optical cell further comprises one or more polarizer layers and optionally one or more optical retarder layers (Powers, Paragraph 0063 discloses polarizer layers, and Paragraph  0073 discloses retarders; it should be noted that the term “optionally” causes the limitation to hold no patentable weight, and is therefore, not a requirement to meet the other claim limitations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the element as disclosed by Khan to include polarizer layers and retarders as disclosed by Powers. One would have been motivated to do so for the purpose of enhancing the durability and usefulness of the device (Powers, Paragraph 0073). 

	Regarding Claim 14, Khan in view of Matsuda discloses the window element according to claim 1.
	Khan fails to disclose that in the presence of an electric field the switchable layer has a twisted or supertwisted configuration. 
However, Powers discloses a similar element where in the presence of an electric field the switchable layer has a twisted or supertwisted configuration (Powers, Paragraph 0024). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the element as disclosed by Khan to have a twisted configuration as disclosed by Powers. One would have been motivated to do so for the purpose of stabilizing and enhancing the properties of the liquid crystal material (Powers, Paragraph 0023).  

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Matsuda in further view of Wu et al (US Publication No.: US 2021/0255498 A1 of record, “Wu”).
	Regarding Claim 12, Khan in view of Matsuda discloses the window element according to claim 1.
	Khan fails to disclose that in addition to the switchable optical cell, the window element comprises a further switchable optical cell. 
	However, Wu discloses that in addition to the switchable optical cell, the window element comprises a further switchable optical cell (Wu, Figure 1, first switchable optical cell 30, second switchable optical cell 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Khan to include multiple switchable optical cells as disclosed by Wu. One would have been motivated to do so for the purpose of creating multiple light adjusting controls for multiple passengers within a vehicle (Wu, Paragraph 0030).

	Regarding Claim 17, Khan in view of Matsuda discloses the window element according to claim 1, where each window cell comprises
A first substrate (Figure 3, first substrate 211),
A first electrode layer (Figure 3, first electrode layer 212),
A first alignment layer (Figure 3, first alignment layer 120),
A switchable layer (Figure 3, switchable layer 110),
A second alignment layer (Figure 3, second alignment layer 120),
A second electrode layer (Figure 3, second electrode layer 212), and
A second substrate (Figure 3, second substrate 211), wherein
The switchable layer is a homeotropically aligned liquid crystal layer comprising a liquid crystalline medium (Paragraphs 0071-0072; Paragraph 0089), and wherein
A pretilt angle in the range of 84° to 86° is set by at least one of the first alignment layer and the second alignment layer (Paragraph 0089 discloses a pretilt angle between 85 to 90 degrees, which overlaps with the claimed range) in each optical switchable cell.
Khan fails to disclose that the window element comprises two switchable optical cells. 
However, Wu discloses a similar window element where the window element comprises two switchable optical cells (Wu, Figure 1, first switchable optical cell 30, second switchable optical cell 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Khan to include multiple switchable optical cells as disclosed by Wu. One would have been motivated to do so for the purpose of creating multiple light adjusting controls for multiple passengers within a vehicle (Wu, Paragraph 0030).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Matsuda in further view of Junge et al (US Publication No.: US 2019/0016955 A1 of record, “Junge”).
	Regarding Claim 13, Khan in view of Matsuda discloses the window element according to claim 1, wherein the switchable layer is unsegmented or is segmented into compartments each having an area of at least 1 cm2 (Figure 3 discloses that the switchable layer is unsegmented; Paragraph 0186 discloses an area of 1 cm2).
	Khan fails to disclose that the window element has an area of at least 100 cm2.
	However, Junge discloses a similar element where the window element has an area of at least 100 cm2 (Junge, Paragraph 0114 discloses an area of 1000 cm2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Khan to have a larger area as disclosed by Junge. One would have been motivated to do so for the purpose of improving light transmittance (Junge, Paragraph 0114). 

Claims 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view Matsuda in further view of Yoon et al (US Publication No.: US 2018/0002604 A1 of record, “Yoon”).
	Regarding Claim 15, Khan in view of Matsuda discloses the window element according to claim 1.
	Khan fails to disclose that the liquid crystalline medium comprises one or more compounds of formulae CY, PY, and/or AC 
  
    PNG
    media_image1.png
    482
    652
    media_image1.png
    Greyscale
.
	However, Yoon discloses a similar device where the liquid crystalline medium comprises one or more compounds of formulae CY, PY, and/or AC (Yoon, Paragraph 0214, Formula AY12 or AY13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystalline medium as disclosed by Khan to have a particular chemical formula as disclosed by Yoon. One would have been motivated to do so for the purpose of developing a reliable and suitable medium for an optical element (Yoon, Paragraph 0141). 


	Regarding Claim 19, Khan in view of Matsuda discloses the window element according to claim 15.
	Khan fails to disclose that R1, R2, RAC1 and RAC2 each, independently of one another, 30denote alkyl or alkoxy having 1 to 6 C atoms, Zx, Zy and ZAC each denote a single bond, and/or 96L1-4 each denote F.
	However, Yoon discloses a similar device where R1, R2, RAC1 and RAC2 each, independently of one another, 30denote alkyl or alkoxy having 1 to 6 C atoms, Zx, Zy and ZAC each denote a single bond, and/or 96L1-4 each denote F (Yoon, Paragraph 0214, Formula AY11). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystalline medium as disclosed by Khan to have a particular chemical formula as disclosed by Yoon. One would have been motivated to do so for the purpose of developing a reliable and suitable medium for an optical element (Yoon, Paragraph 0141). 

	Regarding Claim 20, Khan in view of Matsuda discloses the window element according to claim 15.
	Khan fails to disclose that L1 and L2 denote F or one of L1 and L2 denotes F and the other denotes Cl, 5and both L3 and L4 denote F or one of L3 and L4 denotes F and the other denotes Cl.
	However, Yoon discloses a similar element where L1 and L2 denote F or one of L1 and L2 denotes F and the other denotes Cl, 5and both L3 and L4 denote F or one of L3 and L4 denotes F and the other denotes Cl (Yoon, Paragraph 0214, Formula AY11 or AY12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystalline medium as disclosed by Khan to have a particular chemical formula as disclosed by Yoon. One would have been motivated to do so for the purpose of developing a reliable and suitable medium for an optical element (Yoon, Paragraph 0141). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871